Title: Reply of the President to the House of Representatives, [8 May] 1789
From: Washington, George
To: House of Representatives


Gentlemen,[8 May 1789]
Your very affectionate Address produces emotions which I know not how to express. I feel that my past endeavors in the service of my Country are far Overpaid by its goodness: and I fear much that my future ones may not fulfill your kind Anticipation. All that I can promise is, that they will be invariably directed by an honest and an ardent zeal. Of this resource my heart assures me. For all beyond, I rely on the wisdom and patriotism of those with whom I am to cooperate, and a continuance of the blessings of Heaven on our beloved Country.
